EMPLOYMENT AGREEMENT



This Employment Agreement ("Agreement") is entered into as of this 15th day

of January 2007 by and between Ignis Petroleum Corporation and Ignis Petroleum
Group, Inc., (collectively referred to as "Company") and Robert W. Stancil
(hereinafter referred to as "Employee").



FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which is
hereby acknowledged by the parties hereto, the Company and Employee agree, as
follows:



1. Employment.

Company hereby employs Employee and Employee accepts employment by Company,
subject to the terms and conditions set forth in this Agreement and subject to
Company's policies and procedures, to the extent the Company's policies and
procedures are not inconsistent with this Agreement, for the Employment Period
(as defined below) stated herein.





2.

Position. During the Employment Period, Employee will render services as Senior
Vice President of Exploration with responsibility for exploration, exploitation,
and land activities. Employee shall report directly to the President and CEO of
Company and serve on the Senior Management Team. A summary of the position and
areas of responsibility is attached hereto as Exhibit A.





3.

Employment Period or Term. Company hereby agrees to employ Employee, and
Employee hereby agrees to be employed by Company for a period of three years
commencing on January 15, 2007 and ending on January 15, 2010 (the "Employment
Period" or "Term"). The parties by mutual written agreement may renew this
Agreement.





4.

Duties. Employee's duties are more particularly described in Exhibit A. In
addition, Employee shall attend management and staff meetings with executive and
supervisory personnel of Company, as required. Employee shall also perform such
other duties reasonably requested by Company.





5. Compensation.

Employee shall be provided with a base remuneration of cash, restricted common
stock, bonus and non-bonus, and benefits as detailed in Exhibit B.





6. Termination of Employment.

This Agreement and Employee's employment may be terminated at any time as
follows:





(a) Resignation by Employee. In the event Employee resigns from Company, the
Company shall not be obligated to provide a severance package other than those
benefits provided as a matter of law. In the event Employee resigns from Company
due to breach of this Agreement by Company and employee has given the Company
written notice and a reasonable opportunity to cure such breach, Employee shall
be entitled to the severance package described in paragraph 6(c) provided that
Employee is not himself in breach of this Agreement or otherwise eligible to be
terminated under section 6(b) of this Agreement;



(b) By the Company upon notice for Cause which shall be defined as:



(i) Employee's willful failure, neglect, refusal, or nonperformance, at any
time, of Employee's duties or obligations set forth in this Agreement or a
willful breach by Employee of this Agreement;



Employee's conviction or no contest or guilty plea to or indictment for (or its
procedural equivalent) a felony or crime involving moral turpitude, or
Employee's guilty plea or no contest plea to a lesser included offense or crime
in exchange for withdrawal of a felony indictment, felony charge by information,
or a charged crime involving moral turpitude, whether the charge arises under
federal, state or local law;



Employee's death or disability;

(iv) Employee's failure to adhere in any material respect to any material
written policy of the Company;

(v) Employee's appropriation (or attempted appropriation) of a material business
opportunity of the Company or any of its affiliates, including, without
limitation, attempting to secure or securing, any personal profit in connection
with any transaction entered into on behalf of the Company or any of its
affiliates;

(vi) Employee's commission of an act of fraud, illegality, theft or willful
misconduct toward the Company or any of its affiliates in the course of
employment with the Company that relates to the Company's or any of its
affiliates' assets, activities, operations or other employees;

(vii) Employee's repeated intoxication with alcohol or drugs while on the
Company's remises during regular business hours; or

(viii) Employee's gross incompetence that has a material adverse impact on the
Company's finances or operations or a pattern of gross incompetence of Employee,
in each case as determined in good faith by the Board of Managers of the
Company;



In the event Employee is terminated for Cause the Company shall pay Employee's
salary and benefits through the date of such termination and Employee shall
forfeit and have no right to any shares of stock compensation (bonus and
non-bonus) otherwise scheduled to vest and be issued to Employee after the date
Employee is terminated for Cause.



(c) Company may terminate Employee's employment without Cause. The term "without
Cause" shall be defined as any reason except those set out in subparagraph (b)
of Section 6. In that event, Company shall provide Employee with a severance
package. Employee's severance package shall include for a period of three months
(or for one year if said termination without cause occurs within one year of a
change-of-control of the Company (i) payment of Employee's salary; (ii) benefits
grossed up for tax purposes; and (iii) the remaining (non-bonus) shares of
Company stock compensation.



7. Confidential or Proprietary Information.

During and after the Employment Period, Employee will not, without the prior
written consent of Company, either directly or indirectly transmit or disclose
to any person or entity any Confidential or Proprietary Information of Company
and its affiliates which Employee hereby acknowledges he will obtain in the
course of his employment hereunder. Employee will not disclose such Confidential
or Proprietary Information to any other person or entity and will not use such
Confidential or Proprietary Information for his own benefit or the benefit of
any other person or entity. As used in this Agreement "Confidential or
Proprietary Information" means any information not generally disclosed or known
to the trade or public concerning business or operation of Company. Employee
agrees to maintain all such information in confidence during Employee's
employment with Company and following any termination of this Agreement or
Employee's employment. Employee shall promptly return to a representative of
Company all materials involving Confidential or Proprietary Information in the
Employee's possession or control. The prior knowledge, mental impressions, and
experience of Employee gained before employment with Company shall not be deemed
Company's Confidential or Proprietary Information.





8. Indemnification and Insurance.

Company and Employee shall enter into an Indemnification Agreement in the form
attached hereto as Exhibit C.





9

. Dispute Resolution. The parties agree that any dispute, controversy or claim,
whether based on contract, tort, statute, discrimination, retaliation, or
otherwise, relating to, arising from or connected in any manner to this
Agreement, or to the alleged breach of this Agreement, or arising out of or
relating to Employee's employment or termination of employment, shall, upon
timely written request of either party be submitted to and resolved by binding
arbitration. The arbitration shall be conducted in Dallas, Texas. The
arbitration shall proceed in accordance with the National Rules for Resolution
of Employment Disputes of the American Arbitration Association ("AAA") in effect
at the time the claim or dispute arose, unless other rules are agreed upon by
the parties. Unless otherwise agreed to by the parties in writing, the
arbitration shall be conducted by one arbitrator who is a member of the AAA and
who is selected pursuant to the methods set out in the National Rules for
Resolution of Employment Disputes of the AAA. Any claims received after the
applicable/relevant statute of limitations period has passed shall be deemed
null and void. The award of the arbitrator shall be a reasoned award with
findings of fact and conclusions of law. Either party may bring an action in any
court of competent jurisdiction to compel arbitration under this Agreement, and
to enforce an arbitration award. Each party shall pay 50% of the actual costs of
arbitration excluding attorney's fees. Each party will pay its own attorneys
fees and other costs incurred by their respective attorneys.





10.

Miscellaneous.





(a) Choice of Law: Unless otherwise specified or required by statute in a
particular jurisdiction which expressly pertains to an employment relationship
(e.g., wage payment timing, tax withholding, etc.), all construction and
interpretation of this Agreement shall be governed by and construed in
accordance with the laws of the State of Texas, without giving effect to
principles of conflicts of law.



(b) Severability: Employee and Company agree that any provision of this
Agreement deemed void, voidable, illegal, unenforceable or invalid may be
reformed to permit enforcement of the objectionable provision to the fullest
permissible extent. Any provision of this Agreement deemed unenforceable after
modification shall be deemed stricken from this Agreement, with the remainder of
the Agreement being given its full force and effect.



(c) Waiver: No waiver by Employee or Company of any default or breach of any
covenant of this Agreement shall be deemed to be a waiver of any prior or
subsequent default or breach of the same or other covenant of this Agreement, or
affect in any way any rights arising by virtue of any prior or subsequent such
occurrence.



(d) Merger: This Agreement contains the entire understanding of the parties with
respect to the subject matter hereof and supersedes and nullifies all prior or
contemporaneous conversations, negotiations, or agreements (oral or written)
regarding the subject matter of this Agreement. In any future construction of
this Agreement, this Agreement should be given its plain meaning. This Agreement
and any attached exhibits may not be changed, modified or amended in any respect
except by a written instrument. To the extent the wording of this Agreement
conflicts with any provision of Exhibits A & B, the wording of this Agreement
shall control.



(e) Counterparts: This Agreement may be executed in counterparts, a counterpart
transmitted via facsimile, and all executed counterparts, when taken together,
shall constitute sufficient proof of the parties' entry into this Agreement. The
parties agree to execute any further or future documents which may be necessary
to allow the full performance of this Agreement.



(f) Headings: This Agreement contains headings for ease of reference. The
headings have no independent meaning.



 

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
to be effective as of the date first written above.

Employee:

/s/ Robert W. Stancil



Robert W. Stancil



 

Date:

January 25, 2007





 

Company:

Ignis Petroleum Corporation





By:

/s/ Michael P. Piazza





 

Its:

President & CEO





 

Date:

01/15/07





 

Company:

Ignis Petroleum Group, Inc.





By:

/s/ Michael P. Piazza





 

Its:

President & CEO





 

Date:

01/15/07





 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT A

SENIOR VICE PRESIDENT OF EXPLORATION



 

POSITION SUMMARY



 * Company Officer accountable for exploration, exploitation, and land
   activities including sourcing and evaluating high-potential multi-well
   acquisitions programs.



 * Key member of the senior management team who shall provide input on matters
   of strategic and tactical importance and build the Company's exploration and
   exploitation capabilities.



 * Expected to be knowledgeable and skilled in matters related to the oil and
   gas exploration, land, development and production.



PRIMARY AREAS OF RESPONSIBILITY



 * Drive Company's program to identify and structure significant multi-well
   exploration and exploitation acquisitions and programs



 * Build the institutional capabilities and direct and oversee all aspects of
   the company's exploration and land activities.



 * Maintain existing, and establish new, relationships with external partners to
   source high-potential multi-well programs.



 * Source and contribute to asset acquisitions including play development,
   economic evaluation, structuring and negotiating deals, due diligence, and
   acquisition of financial resources.



 * Track development results versus plan/budget and identify, with other senior
   team members, areas requiring correction and cost-saving opportunities.



 * Provide monthly updates to senior management team and project financial
   partners; assist CEO in preparing materials for Board of Directors meetings.



 * Maintain and create company's participation in key business groups and forums
   to provide industry representation.



 

PROFESSIONAL REQUIREMENTS



 * BS degree in Geology



 * Significant experience in directing and managing multiple and large
   exploration and exploitation projects in roles having increasing leadership



 

 

 

EXHIBIT B

REMUNERATION AND BENEFITS



 

 

CASH COMPENSATION:



$150,000 per year (adjusted annually based on individual and Company
performance)



 

STOCK COMPENSATION:

Total award of up to 1,875,000 common shares of restricted stock over three
years, granted in increments of 180,000 shares every six months (360,000 per
year) and 265,000 in bonus shares each year. The bonus element will be based on
both company and individual performance and will be subject to approval by the
board's compensation committee.





 

PAID TIME OFF:

Up to four weeks earned vacation per year and ten business holidays.





 

MEDICAL INSURANCE:

Company to pay for employee coverage per the Company plan ("contribution") or to
reimburse an amount up to the contribution for employee self-selected plan.







REIMBURSABLE EXPENSES:

Reimbursed for reasonable and customary expenses incurred on behalf of and in
furtherance of the business of the Company. Upon approval of such expenses
Company shall promptly (within 30 days) provide reimbursement for such expenses.





 

CHANGE OF CONTROL:

The Company would provide for cash severance equal to one-year of salary and
advance of remaining restricted share balance upon change of control.





 

PERFORMANCE:

The Company will conduct a formal performance at the end of each year of
employment. The Company can decide to terminate this relationship should
performance not meet expectations. In such case the Company would provide a
severance of three months cash salary and provide the remaining (non-bonus)
shares of Ignis stock compensation without any further obligation to the
Company.

